Title: To James Madison from Alexander J. Dallas, 21 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        Treasury Department, March 21, 1816
                    
                    The Secretary of the Treasury, to whom the President of the United States, referred the resolution of the 29th of February 1816, requesting, that there be laid before the House of Representatives, “a statement of the cases, in which he has employed, or caused to be employed, Counsel to assist the Attorney General prosecuting causes in the Supreme Court of the

United States; stating as nearly as may be, the amount of the property in dispute, in each case, the names of the Counsel so employed, the period of employing them, and the compensation granted to them in each case; also, the manner of making such compensation, and the fund out of which the same was paid,” has the honor to present the following
                    Report:
                    ⟨That it⟩ appears to have been the practice of the ⟨Governmen⟩t, to employ Counsel, to assist the Attorney ⟨General,⟩ and, also, the District Attornies, in cases of great importance, either as to the principle, or ⟨as to the⟩ value, involved in the controversy. Thus, for ex⟨ample,⟩ so early as February term 1796, of the Supreme Court, ⟨Alexander⟩ Hamilton received a fee of 500 to as⟨sist the⟩ Attorney General in maintaining the affirmative ⟨upon⟩ the question, respecting the constitutionality of the ⟨carriage⟩ tax; and Alexander Campbell and Jared Ing⟨ersoll,⟩ Counsel maintaining the negative, received a f⟨ee of⟩ 233.33/100 Dollars, under an agreement, that, ⟨for the⟩ purpose of obtaining a final decision, the U⟨nited⟩ States should pay all the expenses, incident to ⟨the⟩ transfer of the cause, from the Circuit Court ⟨to the⟩ Supreme Court.
                    That, on the 24th of March, 1⟨804⟩, in obedience to a Resolution of the House of ⟨Repr⟩esentatives of the 3d. of the same Month, the ⟨Secretary⟩ of the Treasury presented a statement “of a⟨ll the⟩ monies which since the establishment of the p⟨resent⟩ government had been paid at the Treasury ⟨of the⟩ United States, as fees to Assistant Counsel ⟨and for⟩ legal advice in the business of the United S⟨tates, in⟩ which were distinguished the several sums, ⟨when paid,⟩ for what services, and to whom paid respecti⟨vely,”⟩ amounting, in the whole, to the sum of 502⟨2.16.⟩
                    That the Statement hereunto an⟨nexed,⟩ marked A, contains a like specificatio⟨n of all the mon⟩ies paid, or payable, at the Treasury of the ⟨United⟩ States, from the 24th of March 1804, until ⟨the pres⟩ent time, for the employment of Counsel ⟨to assis⟩t or to represent, the Attorney General, in ⟨causes de⟩pending in the Supreme Court of the United ⟨States,⟩ amounting, in the whole, to the sum of $4540.
                    That this Department does not possess ⟨the means⟩ of stating the amount of the property in ⟨dispute in⟩ each case, in which Assistant Counsel ⟨has been⟩ employed in the Supreme Court; but it ⟨is confident⟩ly believed, from general information, that ⟨in every⟩ such case, either the value of the property was ⟨great, or⟩ the principle of the controversy was import⟨ant or⟩ the employment of Assistant Counsel, in the ⟨cases of⟩ sickness or other casualties, was essential to ⟨the publ⟩ic interests, as will more particularly appear ⟨by the no⟩tes accompanying the Statement A.
                    That the manner of making the compensa⟨tion to⟩ the Assistant Counsel has uniformly been, ⟨by issui⟩ng the Warrants of the Secretary of the ⟨Treasur⟩y, founded upon the official settlement of ⟨the Comp⟩troller and

Auditor; and by paying the ⟨amount,⟩ either out of the Appropriation, annually ⟨passed⟩ by Congress, “for the discharge of such ⟨miscell⟩aneous claims against the United States, not ⟨otherwise⟩ provided for, as shall have been admitted ⟨in due⟩ course of settlement at the Treasury”; or out ⟨of the appropriations annually made⟩ “for the ⟨discharge of such demands against the⟩ United States, ⟨on account of the civil departme⟩nt, not otherwi⟨se provided for, as shall have been⟩ admitted in ⟨due course of settlement at the Tr⟩easury.” All ⟨which is respectf⟩ully submitted.
                    
                        A.J. Dall⟨as,⟩Secretary of the ⟨Treasury.⟩
                    
                